[Cite as McLeod v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-3952.]



YUSUF A. MCLEOD                                      Case No. 2020-00179JD

        Plaintiff                                    Judge Patrick E. Sheeran
                                                     Magistrate Scott Sheets
        v.
                                                     JUDGMENT ENTRY
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

        Defendant



         {¶1} On September 1, 2021, the magistrate issued a decision recommending
judgment for defendant.
         {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
         {¶3} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.             Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                                   PATRICK E. SHEERAN
                                                   Judge

Filed September 22, 2021
Sent to S.C. Reporter 11/5/21